 Case 3:17-cv-00079-H-LL Document 182-1 Filed 01/24/20 PageID.5711 Page 1 of 10




 I   SULLIVAN HILL REZ & ENGEL
     A Professional Law Corporation
 2   Shannon D. Sweeney. SBN 204868
     Michael A. Zarconi.-SBN 288970
 J   E-mail : Sweenev@sullivanhill. com
     600 B st
 4   San Dieso. California 92101
     Teleohofi e: (AI9\ 233-4100
 5   Fax Numberi (6l9) 231-4372

 6   Attornevs for Defendants.
     MARK,A. WILLIS; BEYOND REVIEW, LLC;
 7   IMAGE ENGINE,LLC; ANd WILLIS GROUP, LLC
 8
                                   UNITED STATES DISTRICT COURT
 9
                                SOUTHERN DISTRICT OF CALIFORNIA
10
   ENSOURCE INVESTMENTS LLC,                                 CASE NO. 17CVOO79 H LL
1l a Delaware limited liability
   company,                                                  REPLY DECLARATION OF
t2                                                           SHANNON D. SWEENEY IN
                     Plaintiff,                              SUPPORT OF SUPPLEMENTAL
l3                                                          BRIEF (In Response to the Court's
     V                                                      12116119 Order)
t4
     THOMAS P. TA                     an
15
                                                            JUDGE: Hon. Marilyn L. Huff
T6

t7
18

r9

20

2T

22                              Defendants.

23                  I, Shannon D. Sweeney, declare   as follows:

24                  1. I    am an attorney duly admitted to practice before this court.         I   am   a

25   shareholder          in the law firm of Sullivan Hill Rez & Engel, A           Professional Law

26   Corporation (hereafter "Sullivan Hill"), counsel of record for Defendants, MARK A.

27   WILLIS; BEYOND REVIEW,LLC; IMAGE ENGINE,LLC;                             ANd   WILLIS GROUP,

28   LLC. I make this declaration based on matters within my personal knowledge, and                     if
     40805   l-vl                                                                Case No. 17CV0079-H-LL
Case 3:17-cv-00079-H-LL Document 182-1 Filed 01/24/20 PageID.5712 Page 2 of 10




 1   called, would and could testifu to the matters stated herein.
2                   2.   Attached hereto as Exhibit           A is a true and correct copy of an email
 J   exchange between me and Bonnie McKnight, counsel for Plaintiff, wherein Plaintiff

 4   agreed to stipulate to bifurcation on January              7   ,2020.
 5                  3.   Attached hereto as Exhibit           B is a true and correct copy of Plaintiff s
 6   January 14, 2020 email to me wherein Plaintiff reneged on its prior agreement to
 7   stipulate.

 8                  4.
                 Willis relied on the January 7,2020 agreement to stipulate to bifurcation
 9   and therefore did not brief the issue in its opening brief which was filed on January
10   10. More importantly,           it did not file a motion in limine to exclude     evidence of     Willis'
11   wealth (or lack thereof) during phase one of the trial when the motions in limine were
12   due (January t3). Willis would have filed such motion in limine had                       it known    that

13   Plaintiff did not agree to bifurcation before the in limine motions were due.
t4                  5.    If the trial   is bifurcated, and   if a phase two is warranted to determine     the

15   amount of exemplary damages, Mr. Willis intends to present evidence of his lack                         of
l6 wealth during such phase.
I7                  I declare under penalty of perjury under the laws of the United States of
18   America that the foregoing is true and correct.
t9                  Executed this24thday of January 2020 at San Diego, California.
20                                                               s/        D. Sweenev
                                                                 Shannon D. Sweeney, Esq
2t
22

23

24

25

26

27

28


     40805 I -v I
                                                                                       Case   No. 17CV0079-H-LL
Case 3:17-cv-00079-H-LL Document 182-1 Filed 01/24/20 PageID.5713 Page 3 of 10




                                 EXHIBIT A




                                 EXHIBIT A




                                                                      EXHIBIT A
                                                                        Page 1
           Case 3:17-cv-00079-H-LL Document 182-1 Filed 01/24/20 PageID.5714 Page 4 of 10


Shannon D. Sweeney

From:                                                           Bonnie McKnight <bmcknight@panakoslaw.com>
Sent:                                                           Tuesday, January 07,2020 3:59 PM
lo:                                                             Shannon D. Sweeney
Cc:                                                             asadock@panakoslaw.com; Richard E. Nawracaj (rich.nawracaj@nawracaj-law'com);
                                                                Mike Zarconi; Erin Barber
Subject:                                                        Re: exemplary damages and bifurcation



Shannon, we             will      agree to stipulate to bifurcation based on the law you provided.

Thanks.


Regards,

Bonnie McKnight, Esq.
Litigation Assocrafe


            I

      l'A N             K(   )5 t A\'U. A I'tl
                '\
                \tlll    tlr:ll   i,,.rq!   l:tll\lr     t\li




Panakos.Law
555 West Beech Street
Suite 500
San Diego, CA 92101
O: (619) 800-0529 ext. 102
D:(619) 312-4128
F: (866) 365-4856
Client Resources
CONFIDENTIALITY NOTICE



On Jan 3,2020, at2:55 PM, Shannon D. Sweeney <Sweeney@sullivanhill.com> wrote:

Just wanted to follow up on this so it doesn't get lost in the Holidays' Thanl<s.



Shannon D Sweeney
DtREcr 619.595.3206



From : Bonnie McKnight [mailto : bmcknight@pa                               na   koslaw'com]
Sent: Thursday, December L9,2019 9:48 AM
To: Shannon D. Sweeney
Cc: asadock@panakoslaw.com; Richard E. Nawracaj (rich.nawracaj@nawracaj-law,com); Mike Tarconi; Erin Barber
Subject: Re: exemplary damages and bifurcation

Shannon,

Thanks for the email. We                               will look into this and     get back to you.

                                                                                          1
                                                                                                                                   EXHIBIT A
                                                                                                                                     Page 2
           Case 3:17-cv-00079-H-LL Document 182-1 Filed 01/24/20 PageID.5715 Page 5 of 10



Regards,

Bonnie McKnight, Esq.
Litigation Assocr,afe

<imageO0l jpg>


Panakos.Law
555 West Beech Street
Suite 500
San Diego, CA 92101
O: (619) 800-0529 ext. 102
D: (619) 312-4128
F: (866) 365-4856
Client Resources
CONFIDENTIALITY NOTICE




On Dec      lg,20lg, at9:43 AM,        Shannon D. Sweeney <Sweeney@sullivanhill.com> wrote:

Good morning. ln looking at first two questions articulated on the Court's Order lssuing Briefing Schedule, I believe that
the Texas Code answers both. By this email, I am asking that you please review the authority cited below and let me
know if plaintiff will stipulate that the Court should bifurcate the trial so that the jury can determine the amount of
punitive damages, if liability is established in phase one, in phase two. l'm sure we all would appreciate not having to
brief issues that are governed by Statute.

                                                                                                                          the
On the first question, the Code sets forth the types of evidence that the trier of fact may consider when determining
amount of punitive damages. See Tex. Civ. prac. & Rem. Code section 41.011(a). Subsection (b) makes it clear that
evidence relevant only to the amount is not admissible in the first phase of the trial. See id., (b). The Texas Supreme
               ,,evidence of defendant's net worth, which is generally relevant only to the omount of punitive damages,
court agrees:
                                                                                                    jury's determination of
by highlighting the relative wealth of a defendant, has a very real potential for prejudicing the
other disputed issues in a tort case." Transp, tns. Co. v. Moriel,879 S.W.2d 10, 30  (1994X"We     therefore  conclude that a
                                                                                                                   from
trial court, if presented by a timely motion, should bifurcate the determination of the amount of punitive damages
the remaining issues).

                                                                                                          a timely
On the second question, the Statute provides that the Court shol/ provide for a bifurcated trial upon
                      prac. & Rem. Code section 41.009(a). As is set forth in such Section,    the second phase of a
motion. See Tex. Civ.
bifurcated trial would occur only if the jury determines, in phase one, that there is liability for both compensatory and

exemplary damages.       See id., (c)-(d).


I look   forward to hearing from you soon

           Shannon



Shannon D SweeneY
Attorney
DrREcr 619.595.3206

<imageO01.gif>

Sullivan Hill Rez & Engel
A Professional Law Corporation
                                                               2
                                                                                                             EXHIBIT A
                                                                                                               Page 3
        Case 3:17-cv-00079-H-LL Document 182-1 Filed 01/24/20 PageID.5716 Page 6 of 10

600 B Street, 17th FloorISan Diego, CA92101
                   I
r619.233.4100 F 619.231.4372
sullivanhill.com

San Diego - Las Vegas




                                              3
                                                                              EXHIBIT A
                                                                                Page 4
Case 3:17-cv-00079-H-LL Document 182-1 Filed 01/24/20 PageID.5717 Page 7 of 10




                                 EXHIBIT B




                                 EXHIBIT B




                                                                      EXHIBIT B
                                                                        Page 5
           Case 3:17-cv-00079-H-LL Document 182-1 Filed 01/24/20 PageID.5718 Page 8 of 10


Shannon D. Sweeney

From:                                                        Bonnie McKnight < bmcknight@panakoslaw.com >
Sent:                                                        Tuesday, January L4,202011:47 AM
To:                                                          Shannon D. Sweeney
Cc:                                                          asadock@panakoslaw.com; Richard E. Nawracaj (rich.nawracaj@nawracaj-law'com);
                                                             Mike Zarconi; Erin Barber
Subject:                                                     Re: exemplary damages and bifurcation



Shannon,

After   a closer look at the federal and state law on the issue of bifurcation and exemplary damages, we
unfortunately can no longer agree to stipulate to bifurcation of trial. Our position will be outlined in our
opposition brief due Friday, for which you have an opportunity to reply.


Regards,

Bonnie McKnight, Esq.
Litigation Assoclafe




      PANi\KtlS ti\W, n l)C
             \l.rkt   ltrhtr   t,titi\'   lrltt'ilr   t\ti




Panakos.Law
555 West Beech Street
Suite 500
San Diego, CA 92101
O: (619) 800-0529 ext. 102
D: (619) 312-4128
F: (866) 365-4856
Client Resources
CONFI DENTIALITY NOTICE




On Jan 7,2020, at 4:20 PM, Shannon D. Sweeney                                   <Sweeney@sullivafti             wrote:

Great. Thank you.

Talk tomorrow.



Shannon D SweeneY
DrREcr 619.595.3206



From : Bonnie McKnight Imailto: bmcknight@panakoslaw'com]
Sent: Tuesday, January 07,2020 3:59 PM
To: Shannon D. Sweeney
                                                                                                                 Mike Zarconil Erin Barber
cc: asadock@panakostiw.com; Richard E. Nawracaj (rich,nawracaj@nawracai-law.com);
Subject: Re: exemplary damages and bifurcation
                                                                                      1
                                                                                                                                EXHIBIT B
                                                                                                                                  Page 6
           Case 3:17-cv-00079-H-LL Document 182-1 Filed 01/24/20 PageID.5719 Page 9 of 10

Shannon, we will agree to stipulate to bifurcation based on the law you provided.

Thanks


Regards,

Bonnie McKnight, Esq
Litigation Associafe

<imageO01jpg>


Panakos.Law
555 West Beech Street
Suite 500
San Diego, CA 92101
O: (619) 800-0529 ext. 102
D: (619) 312-4128
F: (866) 365-4856
Client Resources
CONFIDENTIALITY NOTICE




on   Jan   3,2020, at2:55 PM, Shannon D. sweeney         <sweeney@sulliva           wrote:

Just wanted to follow up on this so it doesn't get lost in the Holidays. Thanks'



Shannon D Sweeney
DrREcr 619.595,3206



From : Bonnie McKnight [mailto : bmcknight@pana koslaw.com]
Sent: Thursday, December L9,20Lg 9l4B AM
To: Shannon D. Sweeney
                                                                                                     Barber
Cc: asadock@panakoslaw.com; Richard E. Nawracaj (rich.nawracaj@nawracai-law,com); Mike Tarconi; Erin
Subject: Re: exemplary damages and bifurcation

Shannon,

Thanks for the email. We     will look into this and   get back to you.



Regards,

Bonnie McKnight, Esq.
Litigation Associate

<imageO0l jpg>


Panakos.Law
555 West Beech Street
Suite 500
San Diego, CA 92101
O: (619) 800-0529 ext. 102
D: (619) 312-4128
                                                               2
                                                                                                  EXHIBIT B
                                                                                                    Page 7
         Case 3:17-cv-00079-H-LL Document 182-1 Filed 01/24/20 PageID.5720 Page 10 of 10
F: (866) 365-4856
Client Resources
CONFIDENTIALITY NOTICE




On Dec 19,2019, at943 AM, Shannon D. Sweeney               <Sweeney(9,sulliv                 wrote:

Good morning. ln looking at first two questions articulated on the Court's Order lssuing Briefing Schedule, I believe that
the Texas Code answers both. By this email, I am asking that you please review the authority cited below and let me
know if plaintiff will stipulate that the Court should bifurcate the trial so that the jury can determine the amount of
punitive damages, if liability is established in phase one, in phase two. l'm sure we all would appreciate not having to
brief issues that are governed by Statute.

On the first question, the Code sets forth the types of evidence that the trier of fact may consider when determining the
amount of punitive damages. 5ee Tex. Civ. Prac. & Rem. Code section 41.011(a). Subsection (b) makes it clear that
evidence relevant only to the amount is not admissible in the first phase of the trial. See id., (b). The Texas Supreme
Court agrees: "evidence of defendant's net worth, which is generally relevant only to the amount of punitive damages,
by highlighting the relative wealth of a defendant, has a very real potential for prejudicing the jury's determination of
other disputed issues in a tort case." Tronsp. tns. Co. v. Moriel,879 S.W.2d 10, 30 (1994)("We therefore conclude that a
trial court, if presented by a timely motion, should bifurcate the determination of the amount of punitive damages from
the remaining issues).

On the second question, the Statute provides that the Court shallprovide for a bifurcated trial upon a timely
motion. See Tex. Civ. Prac. & Rem. Code section 41.009(a). As is set forth in such Section, the second phase of a
bifurcated trial would occur only if the jury determines, in phase one, that there is liability for both compensatory and
exemplary damages. See id., (c)-(d).

I look forward   to hearing from you soon

     -     Shannon



Shannon D Sweeney
Attorney
DtREcr 619.595.3206

<image0O1.gif>

Sullivan Hill Rez & Engel
A Professional Law Corporation

600 B Street, 17th     Floor   I   San Diego, CA 92101
r619.233.4100      |    F 619.231.4372

sullivanhill.com

San Diego - Las Vegas




                                                              3
                                                                                                            EXHIBIT B
                                                                                                              Page 8
